DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 367, 368, 372-375, 378-385 and 389; and addition of new claims 395-397 are noted.
The claim amendments overcome the claim objections and rejections under 35 USC 112(b) set forth in the previous office action.
Due to amendments to the claims, the previous prior art rejection is modified herein.

Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive.
Applicant argues that Kou teaches hydrotreating processes and does not teach or suggest a process that would be considered an alkylation reaction, resulting in a mass transfer of carbon atoms, hydrogen atoms, or both, as recited in the amended claim 367.
This argument is not found persuasive. As discussed in detail in the rejection below, modified based upon the introduction of the aforementioned limitation into the claim(s), Kou is considered to teach and/or suggest this feature.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 367-369, 372, 377, 380, 381, 384-390, 396 and 397 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kou et al (US 2011/0210045), as evidenced by Habib (US 5,925,235).
Regarding claims 367, 380 and 381, Kou discloses a method of upgrading a low-hydrogen content hydrocarbon feedstock comprising (see Fig. 3):
directly incorporating a hydrogen source 121 into the low-hydrogen content hydrocarbon feedstock (heavy oil feed 104) and producing a mixed effluent 123 (see [0008]; [0020], which describes the heavy oil feed, considered to be equivalent to the claimed “low-hydrogen content hydrocarbon feedstock”; [0063]; [0135]);
performing a separation step 130 on the mixed effluent for producing a liquid product stream 133 and a gas stream 131 (see [0008]; [0038]; [0040]; [0136]-[0137]); and
separating the gas stream into one or more products (see [0008]; Fig. 3, which depicts a portion 153 of overhead vapor stream 131, 132 being further separated in 150; [0139], which discloses product purification).
Kou defines hydrogen as hydrogen and/or a compound or compounds that when in the presence of a heavy oil feed react to provide hydrogen (see [0025]) and specifically discloses methane and ethane as suitable hydrogen sources (see [0066]). Methane and ethane have molecular weights of 16.04 g/mol and 30.07 g/mol, respectively, and thus are considered to anticipate the claimed “first high hydrogen content light hydrocarbon gas feedstock.”
Additionally, Kou discloses the process (i.e. the directly incorporating step) entailing hydroprocessing, which includes hydroconversion, hydrocracking, hydroisomerization, and 
Furthermore, given that Kou discloses the same type of gas materials reacting with the same type of hydrocarbon feedstock under the same or substantially overlapping conditions (refer to the rejections to claims 372-376 below for support of this position), alkylation is considered to be inherent. This is further evidenced by Habib, which discloses that “the hydrocracking process involves conversion of a petroleum feedstock by…alkylation” (see col. 4, lines 44-49).
Regarding claims 368, 384 and 385, Kou discloses the method further comprising:
directly incorporating a second hydrogen source 137 into the liquid stream 133 and producing a second mixed effluent 136 (see [0142]-[0143]);
separating 145 the second mixed effluent into a further liquid stream 147 and a further gas stream 146 (see [0143]); and
subjecting the further gas stream to the separating step for producing one or more products (see Fig. 3, wherein stream 146 is directed to stream 132 containing vapor overhead stream 131, both of which are thereafter sent, at least in part, to separation 150; [0139], which discloses product purification).
The second hydrogen source anticipates the claimed “second high hydrogen content light hydrocarbon gas feedstock” for the same reasons discussed above with respect to claim 367.
Additionally, the claim limitation directed to alkylation in the direct incorporation step (iv) are likewise considered to be taught by Kou for the same reasons discussed above with respect to claim 367.
Regarding claim 369, Kou discloses wherein the separating step is a boiling-point separation (see [0038]; [0139]).
Regarding claim 372, Kou discloses wherein the low hydrogen-content hydrocarbon feedstock is bitumen (see [0020]).
Regarding claim 377, Kou discloses wherein the method further comprises a step of quenching (see [0139]).
Regarding claim 386, Kou discloses adding an additive (see [0093]-[0102]). Among the additives disclosed therein are those which are considered to be inherently configured to concentrate toluene insoluble organic residues with ash (e.g. trapping additives which function to trap coke and absorb asphaltenes – see [0100]). 
Regarding claim 387, Kou discloses the method further comprising a step of generating a hydrogen donor solvent (see [0132], upgraded products include LPG, gasoline/naphtha, diesel, and VGO).
Regarding claims 388 and 389, Kou discloses cascading hydrogen donor solvent to one or more satellite processing units, including with ash (coke) (see [0047]; [0133]; solids in residue stream; [0141], less volatile stream sent away for deoiling/metal recovery).
Regarding claim 390, Kou discloses a metal recovery step (see [0047]; [0141]).
Regarding claim 396, Kou discloses wherein the method is performed in a slurry phase hydrocracker (see [0006]).
Regarding claim 397, Kou discloses wherein the method is performed in an integrated thermal processing unit (see [0081], wherein solvent deasphalting can be integrated into the upgrade system, thus considered to teach an integrated thermal processing unit).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 370, 371, 373-376 and 391-395 are rejected under 35 U.S.C. 103 as being unpatentable over Kou, as applied to the claims above.
Regarding claims 370 and 371, Kou discloses that some of the hydrogen (25-75%) is supplied to the first contacting zone and the rest is supplied to other contacting zones (see [0065]). While Kou does not explicitly disclose the partial pressure of hydrogen in each zone, the range of hydrogen supplied to the fist zone is reasonably expected to encompass an embodiment wherein the hydrogen partial pressure of the first zone is lower than that of the second zone, e.g. when only 25% of the hydrogen is supplied to the first zone. Furthermore, based upon this suggestion in Kou, it is considered that a person of ordinary skill in the art would discover the optimum or workable ranges for hydrogen supply to the zones, and therefore the corresponding hydrogen partial pressure, which results in the desired conversion of the heavy hydrocarbon feedstock. 
Regarding claims 373-376, Kou discloses contacting zone temperatures of 752 to 1112°F (see [0050]-[0051]), overlapping the claimed ranges.
Regarding claims 391-394, Kou discloses that the amount of solids varies depending on conversion level and includes a solids concentration in the residue stream of less than 30 wt% (see [0133]), encompassing a range overlapping with those instantly claimed.
Regarding claim 395, Kou does not explicitly disclose that the liquid product stream has a volume that is greater than a volume of the low hydrogen-content hydrocarbon feedstock. However, given that the same types of feed materials are disclosed in Kou and substantially overlapping operating conditions, it is reasonably expected that the liquid product would have a greater volume, as claimed. .
Claims 378, 379, 382 and 383 are rejected under 35 U.S.C. 103 as being unpatentable over Kou, as applied to the claims above, in view of Koseoglu (US 2013/0026067).
Regarding claims 378, 379, 382 and 383, Kou does not explicitly disclose contacting the high hydrogen content light hydrocarbon gas with the low hydrogen-content hydrocarbon feedstock using a nozzle and therefore neither discloses the nozzle exit velocity.
Koseoglu discloses a mixing zone for intimate mixing of a hydrocarbon feedstock and hydrogen upstream of reaction. In particular, Koseoglu discloses injection nozzles that impart sufficient velocity to inject the hydrogen gas into the liquid hydrocarbon feedstock with turbulent mixing and thereby promote sufficient hydrogen saturation (see [0046]).
In this regard, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to mix the hydrogen source gas with the hydrocarbon feedstock in the process of Kou using a nozzle, as suggested by Koseoglu, in order to intimately mix the gas with the feedstock and promote sufficient hydrogen saturation.
Regarding the exit velocity, Koseoglu establishes that “sufficient velocity” is required for turbulent mixing and to achieve hydrogen saturation. Based on this teaching in Koseoglu, a person of ordinary skill in the art would discover the optimum nozzle exit velocity which achieves this objective by routine experimentation and with a reasonable expectation of success. Absent a showing of criticality or unexpected results, the claimed nozzle exit velocity is not considered to patentably distinguish the instant claims over the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Renee Robinson/Primary Examiner, Art Unit 1772